Opinion issued February 2, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–01023–CV




INDIA GROCERS I, INC., AND YATIN PATEL, Appellant

V.

OFC CAPITAL, A DIVISION OF ALFA FINANCIAL CORPORATION,
Appellee




On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 831,728




MEMORANDUM OPINIONAppellants India Grocers I, Inc., and Yatin Patel have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
Supp. 2005) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees
in court of appeals).  After being notified that this appeal was subject to dismissal,
appellants India Grocers I, Inc., and Yatin Patel did not adequately respond.  See Tex.
R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal
of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks.